 

Exhibit 10.1

AMENDMENT TO
CONSULTING AGREEMENT

THIS AMENDMENT is made and entered into between MOMENTA PHARMACEUTICALS, INC.,
(the “Company”) and Bennett M. Shapiro (“Consultant”) and amends the Consulting
Agreement dated October 4, 2004 between the parties, as extended and amended by
an agreement effective as of September 22, 2005 (collectively, the
“Agreement”).  Capitalized terms used herein and not otherwise defined shall
have the meanings given such terms in the Agreement.  The parties hereby amend
the Agreement as follows:

1.  The Company and Consultant hereby agree to extend the Term of the Agreement
for one additional year, commencing on October 4, 2006 and terminating on
October 3, 2007 (the “Renewal Period”).

3.  As compensation for the Consulting Services during the Renewal Period, the
Company’s Board of Directors or Compensation Committee shall grant to Consultant
a non-statutory stock option (the “Option”) with the following terms:  (i) such
Option shall be exercisable for that number of shares of the Company’s Common
Stock having an aggregate value of approximately $55,000 computed pursuant to
the Black Scholes pricing model (it being understood that such calculation shall
be rounded down to the nearest whole number of shares); (ii) the exercise price
of the Option shall be equal to the closing price of the Company’s Common Stock
on the NASDAQ Global Market on the date of grant; (iii) the Option shall vest in
12 equal monthly installments, with the first installment vesting one month from
the date of grant; and (iv) the Option shall have a three-year duration.

All other terms and conditions of the Agreement shall remain in full force and
effect during the Renewal Period.

CONSULTANT

 

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

/s/ Bennett M. Shapiro

 

By:

/s/ Richard P. Shea

Bennett M. Shapiro

 

 

Print Name: Richard P. Shea

 

 

 

Title: VP & CFP

 

 

 

 

Date: 25 September 06

 

 

Date: 9-25-06

 


--------------------------------------------------------------------------------